Citation Nr: 0609283	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for left eye impairment of 
vision due to a perforated retina, evaluated as 10 percent 
disabling prior to April 15, 2005.

Entitlement to an increased rating for left eye impairment of 
vision due to a perforated retina, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kurt G. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied a claim of entitlement to an 
evaluation in excess of a 10 percent rating for left eye 
impairment of vision due to a perforated retina.  

The issues on appeal have been recharacterized in accordance 
with the evidence of record.


FINDINGS OF FACT

1.  Prior to April 15, 2005, objective medical evidence of 
record is in equipoise as to whether the veteran's left eye 
impairment of vision due to a perforated retina was 
manifested by a best corrected distant vision of 
approximately 20/100 or 20/200.  

2.  For the entire appeal period, objective medical evidence 
of record demonstrates that the veteran's left eye impairment 
of vision due to a perforated retina is manifested by no 
worse than a best corrected distant vision of 20/200, with no 
worse than 20/40 best corrected impairment of vision in the 
non-service-connected right eye.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
service-connected left eye impairment of vision due to a 
perforated retina have been met from the date of the claim, 
March 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.84a, Diagnostic 
Codes 6077, 6079 (2005).  

2.  The criteria for an evaluation in excess of a 20 percent 
disability rating for service-connected left eye impairment 
of vision due to a perforated retina have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.84a, Diagnostic Codes 6076, 6077 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Duty to Notify and to Assist  

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  38 U.S.C. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Such notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)

The veteran's claim for an increased rating, in excess of a 
10 percent evaluation, for left eye defective vision was 
received at the RO in March 2001, notice was issued in March 
2001 and in March 2002, and the claim was denied in an RO 
decision of June 2002.  The claim was then partially granted, 
to the extent that an increased 20 percent disability 
evaluation was assigned from April 15, 2005, by a September 
2005 RO decision.  Notice was again provided in the September 
2005 supplemental statement of the case (SSOC) issued in 
December 2005.  

Neither of the RO's letters, nor the statement of the case or 
supplemental statement of the case advise the veteran to 
provide any evidence in his possession that pertains to his 
claims.  The RO has, however, advised the veteran to submit 
evidence of a worsened condition, and advised the veteran 
that VA would seek to obtain evidence identified by him, upon 
his request.  The veteran has provided two private medical 
reports which, in fact, are determinative for the grant 
described below.  Neither the veteran nor his representative 
has argued that there is any prejudice with respect to the 
timing or content of the notices, as supplemented by the SOC 
and SSOC, and the Board finds none.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
treatment records have been obtained.  The VA afforded the 
veteran pertinent VA examinations in April 2002 and August 
2005.  The veteran was provided a Travel Board hearing in 
April 2005.  

The record indicates that the veteran was provided with 
copies of all rating actions and communications, including 
the VCAA notices of March 2001 and March 2002, the June 2002 
RO decision, the August 2003 statement of the case (SOC), and 
the September 2005 SSOC, issued in December 2005.  These 
notices set forth the general requirements of applicable law 
pertaining to evidence to support the claim on appeal, and 
this general advisement was reiterated in the SSOC as noted 
above.  

Specifically, the September 2005 SSOC advised the veteran 
that the 20 percent evaluation for his left eye defective 
vision was being assigned from April 15, 2005, the date of 
private eye examination which first showed a decrease in the 
veteran's left eye visual acuity.  The veteran and his 
representative have been repeatedly advised of the need to 
submit medical evidence of a decrease in left eye visual 
acuity, and they have done so.  There is adequate evidence of 
record to adjudicate the claim.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 2006); See also, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  

VA has satisfied its duties to inform and assist the veteran.  
Given the development undertaken by the RO, and the fact that 
the veteran has pointed to no other pertinent evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review as to both of the claims on 
appeal.  

Left Eye Visual Impairment

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2005).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2005).  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (2005).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2005).  

A 10 percent disability rating is assigned for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2005).  

In order for a higher rating of 20 percent to be warranted, 
the following criteria must be met: (1) corrected visual 
acuity in one eye of 20/70, and corrected visual acuity of 
20/50 in the other eye; (2) corrected visual acuity in one 
eye of 20/100, and corrected visual acuity of 20/50 in the 
other eye; (3) corrected visual acuity in one eye of 20/200, 
and corrected visual acuity of 20/40 in the other eye; or (4) 
corrected visual acuity in one eye of 15/200 and 20/40 in the 
other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6077 and 6078 
(2005).  

A 30 percent evaluation will assigned in the following 
situations: (1) corrected visual acuity in both eyes is 
20/70; (2) corrected visual acuity in one eye is 20/100 and 
the other eye is 20/70; (3) corrected visual acuity in one 
eye is 20/200 in one eye and 20/50 in the other eye; (4) 
corrected visual acuity in one eye is 15/200 and 20/50 in the 
other eye; (5) corrected visual acuity in one eye is 10/200 
and 20.40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) 
blindness of one eye and corrected vision to 20/40 in the 
other eye. 38 C.F.R. Part 4.84a, Diagnostic Codes 6070, 6074, 
6076, 6077, 6078 (2005).

A 40 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye. 38 
C.F.R. Part 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 
(2005).

A 50 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/100 in both eyes; (2) corrected visual acuity is to 10/200 
in one eye and to 20/70 in the other eye; (3) corrected 
visual acuity is to 5/200 in one eye and 20/70 in the other 
eye; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/70 and 20/50, 
respectively. 38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 
6076, 6078 (2005).

A 60 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/200 and the other eye is 20/100; (2) corrected visual 
acuity of one eye is to 15/200 and the other eye is to 
20/100; (3) corrected visual acuity of one eye is to 10/200 
and the other eye is to 20/100; (4) corrected visual acuity 
of one eye is to 5/200 and the other eye is to 20/100; or (5) 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 20/100 or 20/70 or 20/100, respectively. 
38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 
(2005).  

A 70 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity to 20/200 in both 
eyes; (2) corrected visual acuity in one eye to 10/200 and 
20/200 in the other eye; (3) corrected visual acuity in one 
eye to 5/200 and 20/200 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected visual acuity to 
20/200 in the other eye. 38 C.F.R. 4.84, Diagnostic Codes, 
6064, 6068, 6072, 6075 (2005).

A 100 percent evaluation will be assigned in the following 
instances: (1) corrected visual acuity to 5/200, bilaterally; 
(2) blindness in one eye (having only light perception) and 
5/200 in the other eye; (3) anatomical loss of one eye and 
corrected visual acuity to 5/200 in the other eye; (4) 
blindness in both eyes having only light perception; or (5) 
anatomical loss of both eyes. 38 C.F.R. § 4.84, Diagnostic 
Codes 6061, 6062, 6063, 6067, and 6071 (2005).

The veteran is service connected for left eye defective 
vision, rated as 10 percent disabling prior to April 15, 
2005, currently evaluated as 20 percent disabling.  He is not 
service connected for his right eye visual acuity.  The 
staged rating on appeal is based upon the results of a 
private eye examination report dated April 15, 2005.  

As to entitlement to an evaluation in excess of 10 percent 
prior to April 15, 2005, the medical evidence is conflicting 
as the veteran's left eye visual acuity.  An April 2002 VA 
examination report shows left eye best corrected visual 
acuity of 20/100, with 20/20 in the non-service-connected 
right eye.  Two private eye examination reports of March 2002 
(J. F., M.D., and R.C., M.D.) show left eye best corrected 
visual acuity of 20/200, with the non-service-connected right 
eye at 20/20.  The April 2002 VA examination report supports 
the assignment of a 10 percent evaluation under Diagnostic 
Code 6079, while the two March 2002 private examination 
reports support the assignment of a 20 percent disability 
evaluation under Diagnostic Code 6077.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The assignment of a 20 percent disability evaluation is 
warranted prior to April 15, 2005, for left eye impairment of 
vision due to a perforated retina, because the clinical 
evidence is in equipoise.  

For the entire appeal period, both prior to, and from, April 
15, 2005, the evidence of record is uncontradicted: a 
preponderance of which is against an evaluation in excess of 
a 20 percent disability evaluation under all applicable 
Diagnostic Codes.  The veteran is clinically shown to have no 
worse than left eye best corrected vision of 20/200, with no 
worse than 20/40 best corrected vision in the non-service-
connected right eye.  Specifically, VA examination reports of 
April 2002 and August 2005, as with the private examination 
reports of March 2002 (detailed above), and a more recent 
private eye examination report of April 2005 (P.G., O.D.), 
support no more than a 20 percent disability evaluation under 
Diagnostic Code 6077 for the entire appeal period.  No 
medical evidence of record shows greater left eye impairment 
of vision, and, to the contrary, the private report of Dr. 
P.G., dated in April 2005, demonstrates a left eye best 
corrected visual acuity of 20/150+, which represents better 
corrected vision than 20/200.  
The criteria for an evaluation in excess of 20 percent are 
not met for the veteran's left eye vision.  Specifically, 
left eye best corrected vision of 15/200, with non-service-
connected right eye best corrected vision of 20/50, is not 
shown so as to warrant a 30 percent evaluation under 
Diagnostic Code 6076.  Similarly, left eye best corrected 
vision of 10/200, with non-service-connected right eye best 
corrected vision of 20/40, is not shown so as to warrant a 30 
percent evaluation under Diagnostic Code 6077.  The claim for 
an evaluation in excess of 20 percent for left eye impairment 
of vision due to a perforated retina, is denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that his service-connected left eye disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996).  


ORDER

An increased 20 percent disability evaluation for service-
connected left eye impairment of vision due to a perforated 
retina, from March 2001 is granted.  

An evaluation in excess of 20 percent for the veteran's 
service-connected left eye impairment of vision due to a 
perforated retina, for all periods of the appeal, is denied.  


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


